                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                   7: 19-cv-258-BO

LORE ZO D. BRYANT,                             )
     Plaintiff,                                )
V.                                             )                       ORDER
                                               )
WANDA A. BRYANT,                               )
    Defendant.                                 )


       This cause comes before the Court on the memorandum and recommendation of United

States Magistrate Judge Robert Jones. [DE 5]. On February 5, 2020, Judge Jones recommended

that this action be dismissed . For the reasons that fo ll ow, the M&R [DE 5] is ADOPTED and this

action is DISMISSED .

                                          BACKGROUND

       In December 2019, plaintiff filed a pro se application to proceed in for ma pauper is under

28 U.S .C. § 191 5. Plaintiff brings a claim for damages, alleging defendant exploited a disabled

adult in violation of North Carolina law.

       Judge Jones entered the instant memorandum and recommendation (M&R), granting the

application to proceed informa pauperis and recommending that plaintiff's case be dismissed for

lack of subject-matter jurisdiction. Plaintiff fi led no objections to the M&R.

                                            DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timel y files specific objections or where there is plain error. 28 U.S .C. § 636(b)(l) ; Thomas v. Arn,

474 U.S. 140, 149- 50 (1985) . " [I]n the absence of a timely filed objection, a district court need

not conduct de nova review, but instead must only satisfy itself that there is no clear error on the
face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       The Court has reviewed the M&R and is satisfied that there is no clear error. Accordingly,

the M&R is ADOPTED .

                                         CONCLUSIO

       The memorandum and recommendation of Magistrate Judge Jones [DE 5] is ADOPTED

and this action is DISMISSED. The Clerk is DIRECTED to close the case.


SO ORDERED, this     ---1../t_ day of March, 2020.




                                                2
